Cite as 2016 Ark. 22

               SUPREME COURT OF ARKANSAS
                                    No.   CV-15-65

DESOTO GATHERING COMPANY,                     Opinion Delivered   January 28, 2016
LLC
                  PETITIONER                  PETITION FOR WRIT OF
                                              PROHIBITION
V.


BARBARA AND RICHARD RAMSEY;
CARY AND RICHARD SHIRLEY;
VIRGIE PARROTT; CLIFFORD AND
LOVETA PRUITT; ALLAN AND
TAMMY PETERSON; JEFFREY AND
KIMBERLY WYNBORNY; VIRGINIA
MILLS; MOLLY STONE;

AND

THE HONORABLE TROY B.
BRASWELL, JR., FAULKNER
COUNTY CIRCUIT COURT                          PETITION FOR WRIT OF
                   RESPONDENTS                PROHIBITION DENIED.


                           HOWARD W. BRILL, Chief Justice


      Petitioner DeSoto Gathering Co., LLC (“DeSoto”), has filed a petition for a writ of

prohibition requesting that this court prohibit the Faulkner County Circuit Court from

conducting further proceedings on a complaint filed by the respondents.1 Pursuant to

Arkansas Supreme Court Rule 1-2 (a)(3) (2015), we have jurisdiction of cases involving


      1
        The respondents are Barbara and Richard Ramsey, Cary and Richard Shirley, Virgie
Parrott, Clifford and Loveta Pruitt, Allan and Tammy Peterson, Jeffrey and Kimberly
Wynborny, Virginia Mills, and Molly Stone (collectively “the Ramseys”).
                                     Cite as 2016 Ark. 22

extraordinary writs. We deny DeSoto’s petition for writ of prohibition.

       On April 24, 2014, the Ramseys filed suit against DeSoto in the Faulkner County

Circuit Court. According to the facts stated in the Ramseys’ complaint, DeSoto is an

Arkansas corporation with its principal place of business in Conway, Faulkner County. Five

of the respondents live in White County approximately 1250 feet from a natural-gas

compressor station owned and operated by DeSoto, and the other eight respondents live in

Van Buren County similarly near a compressor station owned and operated by DeSoto. The

Ramseys alleged that these compressor stations emit more than 185 tons of pollutants per year

into the air and cause significant noise levels and vibrations. Specifically, the Ramseys alleged

strict liability and negligence and sought discomfort damages and personal injuries resulting

from the stations’ noise, pollution, and vibrations. The Ramseys requested $3 million in

compensatory damages and $5 million in punitive damages.

       On June 9, 2014, DeSoto filed a motion to dismiss or transfer for improper venue

pursuant to Arkansas Rule of Civil Procedure 12(b)(3), arguing that venue was not proper in

Faulkner County. In its motion, DeSoto contended that, pursuant to Arkansas Code

Annotated section 16-60-101 (Repl. 2005), property-based causes of action were required to

be filed where the real property was located. DeSoto also asserted that if the circuit court

characterized the Ramseys’ suit as a personal-injury action, then, pursuant to Arkansas Code

Annotated section 16-60-112(a), venue would be proper where the injury occurred. Thus,

DeSoto reasoned that, because the compressor stations were located in White County and

Van Buren County and because the respondents’ allegations sounded in trespass, nuisance, or


                                               2
                                     Cite as 2016 Ark. 22

personal injury, then venue was not proper in Faulkner County. On July 15, 2014, the

Ramseys filed their response, arguing that DeSoto was judicially estopped from asserting lack

of venue because of “a pattern of inconsistent pleadings [filed in the federal and state courts]

which have been filed in an effort to manipulate jurisdiction and to gain an unfair advantage.”

On December 2, 2014, the circuit court entered an order denying DeSoto’s motion to dismiss

or transfer for improper venue. Subsequently, DeSoto filed a petition for writ of prohibition

requesting that this court issue the writ to prevent the circuit court from proceeding for lack

of proper venue.

       DeSoto now requests that this court issue a writ of prohibition to prevent the Ramseys

from proceeding in the Faulkner County Circuit Court. The Ramseys counter that the

extraordinary writ is not warranted in this case because the circuit court had jurisdiction to

determine venue and that denying DeSoto’s motion to dismiss was within the circuit court’s

discretion.2

       Historically, the writ of prohibition has been narrowly defined. One of the common

law writs,3 it provides relief that bars, or prohibits, a lower court from proceeding with a

matter.4 A writ of prohibition is an extraordinary remedy and “is only proper when the trial court

       2
         DeSoto relies on various venue statutes in its briefs. Recently, the enactment of Act
830 of 2015 has changed the language of these statutes cited by DeSoto. However, that
legislation became effective after the operative dates in this case, and in any event, does not
apply in this instance.
       3
        On the common law writs in general, see Timothy L. Evans, A Story of Certiorari:
Jordan v. Cir. Ct. of Lee Cty., 60 Ark. L. Rev. 773 (2007).
       4
        At the trial court level, a writ of prohibition is an order from the circuit court to an
inferior court that prohibits the inferior court from proceeding in a case over which it has

                                                3
                                       Cite as 2016 Ark. 22

has no jurisdiction over the person of the petitioner, is clearly warranted, and there are no disputed

facts.” McGlothlin v. Kemp, 314 Ark. 495, 497, 863 S.W.2d 313, 313 (1993) (citing Lupo v.

Lineberger, 313 Ark. 315, 317, 855 S.W.2d 293, 294 (1993) (emphasis added)). As part of our

superintending authority over circuit courts, we have the authority to issue the writ. Ark.

Const. amend. 80, § 4.

       First, a writ of prohibition is appropriate when the circuit court is wholly without

jurisdiction. White v. Palo, 2011 Ark. 126, 380 S.W.3d 405. Jurisdiction is the power of the

court to hear and determine the subject matter in controversy between the parties. Conner

v. Simes, 355 Ark. 422, 139 S.W.3d 476 (2003). Second, a writ of prohibition is appropriate

when there is no other remedy, such as an appeal, available. White, 2011 Ark. 126, 380
S.W.3d 405. We have stated that prohibition is a proper remedy when the jurisdiction of the

circuit court depends on a legal, rather than a factual, question. Coonrod v. Seay, 367 Ark.
437, 241 S.W.3d 252 (2006). However, a legal question alone does not require this court to

issue a writ of prohibition. This court confines its review to the pleadings in the case. Id.

       Further, a writ of prohibition challenging an exercise of jurisdiction, even if erroneous

and an abuse of discretion, is an improper usage of the writ. S. Farm Bureau Cas. Ins. Co. v.

Parsons, 2013 Ark. 322, 429 S.W.3d 215. Writs of prohibition are prerogative writs,

extremely narrow in scope and operation, and they are to be used with great caution and

forbearance. Ark. Game & Fish Comm’n v. Mills, 371 Ark. 317, 265 S.W.3d 760 (2007).

Prohibition should issue only in cases of extreme necessity. Ulmer v. Cir. Ct. of Polk Cty., 366


no jurisdiction. See Ark. Code Ann. § 16-115-101 (Repl. 2006).

                                                  4
                                     Cite as 2016 Ark. 22

Ark. 212, 234 S.W.3d 290 (2006). Recently, this court stated that a writ of prohibition

cannot be invoked to correct an order already entered. S. Farm Bureau Cas. Ins. Co., 2013
Ark. 322, 429 S.W.3d 215. “Each of the allegations in [the] petition concerns orders already

entered by the circuit court. Because the circuit court has already acted, a writ of prohibition

does not lie.” Id. at 5, 429 S.W.3d at 218. In short, the writ of prohibition is preventive in

its purpose, not corrective.

       As a general rule, a petition for a writ of prohibition is not the proper remedy for the

failure of a circuit court to grant a motion to dismiss. See, e.g., Farm Bureau Mut. Ins. Co. of

Ark., Inc. v. Southall, 281 Ark. 141, 661 S.W.2d 383 (1983). In recent cases, this court has

declined to exercise the discretionary writ when a circuit court has denied a motion to dismiss

for improper venue. For example, in Arkansas Game and Fish Commission, 371 Ark. 317, 265
S.W.3d 760, the White County Circuit Court denied a motion to dismiss, and we denied the

writ because the first prong of the test for a writ of prohibition—whether a circuit court is

wholly without jurisdiction—was not satisfied. Because the pleadings demonstrated a

statutory basis for venue in White County, the circuit court was not wholly without

jurisdiction. Further, the second prong of the test—whether no other remedy, such as an

appeal, is available—was not satisfied because the petitioner possessed another remedy.

Simply put, the petitioner could have raised the venue issue by appealing the circuit court’s

final order. Id.

       Likewise, the writ of prohibition has also been properly denied when a motion to

dismiss was granted by the circuit court. In Evans v. Blankenship, 374 Ark. 104, 286 S.W.3d
5
                                       Cite as 2016 Ark. 22

137 (2008), the Washington County Circuit court granted the defendant’s motion to dismiss

and transferred the matter to Jefferson County because it concluded that it lacked jurisdiction.

Again, in denying the writ, this court, citing Manila Sch. Dist. No. 15 v. Wagner, 357 Ark. 20,

159 S.W.3d 285 (2004), stated that “prohibition is never issued to prohibit a trial court from

erroneously exercising its jurisdiction.” Id. at 107, 286 S.W.3d at 140.

       Admittedly, this court has granted a writ of prohibition in cases in which improper

venue was at issue. See Centerpoint Energy, Inc. v. Miller Cty. Cir. Ct., 372 Ark. 343, 276
S.W.3d 231 (2008); Premium Aircraft Parts, LLC v. Cir. Ct. of Carroll Cty., 347 Ark. 977, 69
S.W.3d 849 (2002). However, as we have previously explained, when we grant a writ for

improper venue, we grant the writ because of the circuit court’s lack of jurisdiction. See

Evans, 374 Ark. 104, 286 S.W.3d 137. Not every case of improper venue implicates

jurisdiction. Venue and jurisdiction are frequently confused. Id. This court has treated the

venue issue as the equivalent of “jurisdiction over the person,” perhaps because of history

rather than logic. See David Newbern, John Watkins & D.P. Marshall Jr., Arkansas Civil

Practice & Procedure § 9:1 (citing Prairie Implement Co., Inc. v. Cir. Ct. of S. Dist. of Prairie Cty.,

311 Ark. 200, 844 S.W.2d 299 (1992)). We granted the writ in Premium, where the plaintiff

filed a complaint in the Carroll County Chancery Court alleging misappropriated trade secrets

against the defendants who were located in Sebastian County. After the circuit court denied

their motion to dismiss, the defendants sought a writ of prohibition, arguing that the plaintiff

could not bring the action in Carroll County, the county of the plaintiff’s residence.

Concluding that the Carroll County Chancery Court was wholly without jurisdiction under the


                                                  6
                                     Cite as 2016 Ark. 22

applicable venue statutes, we agreed and granted the writ. Id.

       Additionally, in Centerpoint Energy, Inc., 372 Ark. 343, 276 S.W.3d 231, we discussed

the issuance of a writ of prohibition in a matter alleging improper venue. There, we stated,

                The purpose of a writ of prohibition is to prevent a court from
       exercising a power not authorized by law when there is no adequate remedy
       by appeal or otherwise. . . . [A] writ of prohibition is extraordinary relief that
       is . . . appropriate when the trial court is wholly without jurisdiction. While
       jurisdiction is the power and authority of the court to act, venue is the place
       where the power to adjudicate is to be exercised. Venue has thus often been
       characterized as procedural rather than jurisdictional.

Id. at 354, 276 S.W.3d at 239 (citations omitted). In Centerpoint, we held that the circuit

court did not have jurisdiction over the proceedings below because we had previously held

in Centerpoint Energy, Inc. v. Miller County Circuit Court, 370 Ark. 190, 258 S.W.3d 336

(2007), that the Arkansas Public Service Commission had sole and exclusive jurisdiction,

rather than the circuit court, over the claims asserted by the respondents involving

Centerpoint’s Arkansas customers. Id.

       The present case is distinguishable from Premium and Centerpoint because the circuit

court in the instant case did not lack jurisdiction. As we have explained, both Premium and

Centerpoint involved situations in which the circuit court “improperly retained jurisdiction and

where venue was not proper in the respective courts. Thus, the court’s lack of jurisdiction

over the persons warranted issuance of the writs of prohibition.” See Evans, 374 Ark. 104,

108, 286 S.W.3d 137, 141. Here, however, the Ramseys properly filed their action in the

county of the petitioner, DeSoto. The Faulkner County Circuit Court had jurisdiction over the

subject matter, and personal jurisdiction was not in dispute because the lawsuit was brought


                                               7
                                     Cite as 2016 Ark. 22

in the principal place of business of DeSoto. The only issue presented to the circuit court was

the issue of venue. In their complaint, the Ramseys stated sufficient facts to support venue

in Faulkner County by asserting that DeSoto’s principal place of business rested in Conway,

Faulkner County. Thus, we conclude that the Faulkner County Circuit Court properly

confined its review to the pleadings in the case and properly ruled on DeSoto’s motion to

dismiss. For these reasons, we hold that DeSoto has failed to demonstrate that Faulkner

County is wholly without jurisdiction on the issue of venue, and therefore, DeSoto is not

entitled to a writ of prohibition.

       We further note that DeSoto has the opportunity to raise the issue of venue in an

appeal to this court. We have stated that a circuit court’s order regarding improper venue

may be appealed once a final, appealable order has been issued. See, e.g., Evans, 374 Ark.
104, 286 S.W.3d 137 (citing Gailey v. Allstate Ins. Co., 362 Ark. 568, 210 S.W.3d 40 (2005)).

We have also held that once a final order has been entered, an appeal can be taken, and the

question of venue, once put in issue, is not lost by continuing through a trial of the matter.

Heber Springs Lawn & Garden, Inc. v. FMC Corp., 275 Ark. 260, 628 S.W.2d 563 (1982)

(citing Wilson v. Wilson, 270 Ark. 485, 606 S.W.2d 56 (1980)).

       Rule 2 of the Arkansas Rules of Appellate Procedure–Civil does not authorize an

interlocutory appeal in this situation. Nor do we have a rule similar to 28 U.S.C. § 1292(b)

that authorizes a circuit court to designate an order containing a controlling question of law,

thereby certifying the question to this court. The extraordinary writ of prohibition has clearly

defined uses; accordingly, our resort to it should be restrained. Granting a writ in this


                                               8
                                     Cite as 2016 Ark. 22

particular instance would encourage any litigant who is dissatisfied with a circuit court ruling

on venue to immediately seek a writ to review that ruling. Such an expanded use of the writ

does not give proper deference to the rulings of the circuit court. Nor is it consistent with

our primary requirement of finality for purposes of appeals and our policy against piecemeal

appeals. Seeking immediate appellate review after a circuit court ruling on venue is not the

proper time, and an extraordinary writ is not the method.

       Petition for writ of prohibition denied.

       Special Justice KRISTIN PAWLIK and Special Justice MIKE RYBURN join.

       GOODSON and WYNNE, JJ., dissent.

       DANIELSON and BAKER, JJ., not participating.

       COURTNEY HUDSON GOODSON, Justice, dissenting. A majority of this court

declares that a writ of prohibition is not the appropriate method for challenging a circuit

court’s ruling on venue. As though it were writing on a clean slate, the majority makes this

bold pronouncement even though it is contrary to well-established caselaw consisting of at

least sixty-five decisions and the historical practice of this court spanning over eighty-five

years. Because a writ of prohibition is and has long been considered the proper vehicle for

a defendant to challenge an adverse ruling on venue, I must emphatically dissent.

Accordingly, I would address the merits of the issue presented in the petition and answer the

question whether venue of this cause of action lies in the Circuit Court of Faulkner County,

or elsewhere.




                                               9
                                     Cite as 2016 Ark. 22

       For decades, we have made clear that a writ of prohibition is an original action in this

court under which we may consider the issue whether venue is proper. Premium Aircraft Parts,

LLC v. Circuit Court of Carroll Cty., 347 Ark. 977, 69 S.W.3d 849 (2002); Willis v. Circuit

Court of Phillips Cty., 342 Ark. 128, 27 S.W.3d 372 (2000). Succinctly stated, we address

allegations of improper venue by means of the extraordinary writ. Evans v. Blankenship, 374
Ark. 104, 286 S.W.3d 137 (2008) (citing Premium Aircraft, supra). This court has recognized

that “we commonly issue writs of prohibition when venue is improperly laid.” Fausett v.

Host, 315 Ark. 527, 534, 868 S.W.2d 472, 475 (1994) (citing Thompson v. Dunlap, 244 Ark.
178, 424 S.W.2d 360 (1968)). This court “has traditionally issued the writ in circumstances

where venue is improper.” Milligan v. Circuit Court of Crawford Cty., 331 Ark. 439, 441, 959
S.W.2d 747, 748 (1998) (per curiam). See also Ford v. Wilson, 327 Ark. 243, 248, 939 S.W.2d
258, 260 (1997) (recognizing that “the writ may issue when venue lies improperly”). We have

expressly held that venue, or the lack of it, is a “proper subject for a writ of prohibition.”

Shelter Mut. Ins. Co. v. Taylor, 281 Ark. 60, 62, 661 S.W.2d 369, 370 (1983) (citing Tucker

Enters., Inc. v. Hartje, 278 Ark. 320, 650 S.W.2d 559 (1983)). Indeed, this court has often

observed that we have a “long history” of granting the writ when venue is improper as to a

party. Centerpoint Energy, Inc. v. Miller Cty. Circuit Court, 372 Ark. 343, 354, 276 S.W.3d 231,

239 (2008) (Centerpoint II); Ark. Game & Fish Comm’n v. Harkey, 345 Ark. 279, 283, 45
S.W.3d 829, 832 (2001); Steve Standridge Ins., Inc. v. Langston, 321 Ark. 331, 333, 900 S.W.2d
955, 957 (1995). As this court has stated many times, this is so because the issue of venue is

characterized as one of jurisdiction of the person, the improper assertion of which, in that


                                              10
                                       Cite as 2016 Ark. 22

instance, justifies the issuance of a writ of prohibition. Centerpoint II, supra; Harkey, supra; Steve

Standridge, supra; Tortorich v. Tortorich, 333 Ark. 15, 968 S.W.2d 53 (1998). Thus, a writ of

prohibition will issue when a lower court without venue is about to act. Griffin v. State, 297
Ark. 208, 760 S.W.2d 852 (1988) (citing Tucker Enters., supra; Beatty v. Ponder, 278 Ark. 41,

642 S.W.2d 891 (1982) (overruled as superseded by statute on other grounds, as recognized

in Henderson Specialties, Inc. v. Boone Cnty. Circuit Court, 334 Ark. 111, 971 S.W.2d 234

(1998)); Int’l Harvester Co. v. Brown, 241 Ark. 452, 408 S.W.2d 504 (1966); and Monette Road

Improvement Dist. v. Dudley, 144 Ark. 169, 222 S.W. 59 (1920)). In conducting this review,

we look only to the pleadings to determine if a complaint lacks sufficient facts to support

venue, and we ascertain the character of the action and the primary right asserted from the

face of the complaint. Centerpoint II, supra. The only limitation this court has placed on this

practice is that we will grant the writ only when there are no disputed facts regarding venue.

Henderson Specialties, supra; Porter Foods, Inc. v. Brown, 241 Ark. 148, 661 S.W.2d 388 (1983);

Coley v. Amsler, 226 Ark. 492, 290 S.W.2d 840 (1956); Twin City Lines, Inc. v. Cummings, 212
Ark. 569, 206 S.W.2d 438 (1947).

       It is evident that this court has deemed a writ of prohibition as an accepted means to

review the merits of a lower court’s denial of a motion to dismiss asserting improper venue.

This principle is so firmly established that a respected treatise states unequivocally that “if a

venue challenge is rejected and the issue does not require a factual determination, the

defendant may file a petition for writ of prohibition asking the Supreme Court to prevent the

trial court from entertaining the action.” David Newbern, John Watkins & D.P. Marshall Jr.,


                                                 11
                                      Cite as 2016 Ark. 22

Arkansas Civil Practice & Procedure § 9.1 (5th ed. 2010). In taking the opposite view, the

majority insists that a writ of prohibition does not lie in these circumstances unless a circuit

court is “wholly without jurisdiction,” and it emphasizes that jurisdiction and venue involve

different principles. However, this court has accepted petitions for writ of prohibition to

determine whether venue is proper with the full knowledge that jurisdiction and venue are

not identical concepts and that the question of venue does not quite fit squarely within the

standards typically applied when considering a writ of prohibition. On this subject, we have

said,

                As stated earlier, a writ of prohibition is extraordinary relief that is only
        appropriate when the trial court is wholly without jurisdiction. While
        jurisdiction is the power and authority of the court to act, venue is the place
        where the power to adjudicate is to be exercised. [Ark. Game & Fish Comm’n
        v. Harkey, supra]. Venue has thus often been characterized as procedural rather
        than jurisdictional. Id. However, even though procedural, this court has a long
        history of granting the writ when venue is improper as to a party. Id. This is
        so because this court characterizes the venue issue as one of jurisdiction of the
        person, the improper assertion of which in that instance, justified issuance of
        the writ. Id.

Centerpoint II, 372 Ark. at 354, 276 S.W.3d at 239.

        Any question regarding this court’s traditional practice was laid to rest not so long ago

in Prairie Implement Co. v. Circuit Court of Prairie County, 311 Ark. 200, 844 S.W.2d 299

(1992). There, the petitioner applied to this court for a writ of prohibition to contest venue

in a breach-of-contract action. In the course of the opinion, we addressed the respondent’s

argument in opposing the petition that “venue is not the same as jurisdiction, suggesting that

an appeal would be the only remedy available to petitioner.” Prairie Implement, 311 Ark. at

201, 844 S.W.2d at 201. As to the availability of an appeal, we rejected that contention by

                                                 12
                                       Cite as 2016 Ark. 22

saying that such a claim would be a valid consideration only “when there is a dispute of fact.”

Id. (emphasis in original). On the question that the writ does not apply because venue does

not implicate the lower court’s jurisdiction, we stated,

               This court understands that venue is a procedural matter, not a
       jurisdictional one. Mark Twain Life Ins. Corp. v. Cory, 283 Ark. 55, 670 S.W.2d
809 (1984). This distinction is made clear in our holdings that, absent an
       objection, a trial court has the power to render a binding judgment even
       though venue was not proper. See Gland-O-Lac v. Creekmore, 230 Ark. 919, 327
S.W.2d 558 (1959). Even though lack of venue is not the same as lack of
       jurisdiction, we treated venue the same as jurisdiction-over-the-person for
       many years in determining whether a writ of prohibition should issue. Perhaps
       our reasoning has been based more on history than in logic.

               In early years we held that if a defendant filed a motion objecting to
       venue or a motion to quash invalid service, and the trial court ruled against
       him, an appeal to this court served to enter his general appearance in the case
       no matter how erroneous the trial court ruling might have been. Benjamin v.
       Birmingham, 50 Ark. 433, 8 S.W. 183 (1887). For example, in Waggoner v.
       Fogleman, 53 Ark. 181, 13 S.W. 729 (1890), in a short but illustrative two-
       sentence opinion, we held that the judgment in the trial court was void for lack
       of service, but “the appellant having entered her appearance by the appeal is
       now in court, and no further service is required” upon remand. This
       unreasonable rule was severely criticized by the court in Chapman & Dewey
       Lumber Co. v. Means, 191 Ark. 1066, 88 S.W.2d 829 (1935), and finally
       overruled in Anheuser-Busch, Inc. v. Manion, 193 Ark. 405, 100 S.W.2d 672
       (1937). Perhaps in response to the harshness of such a rule, and because, with
       such a rule, an appeal could not afford an adequate remedy, we began to allow
       defendants to seek prohibition after they had objected to venue, even though
       it was not truly an objection to jurisdiction. Today, we continue to follow our
       precedent, and we will grant the writ when, on undisputed facts, a trial court erroneously
       finds that venue is proper. Arkansas Bank & Trust Co. v. Erwin, 300 Ark. 599, 781
S.W.2d 21 (1989); Tucker Enterprises, Inc. v. Hartje, 278 Ark. 320, 650 S.W.2d
559 (1983); Beatty v. Ponder, 278 Ark. 41, 642 S.W.2d 891 (1982); International
       Harvester v. Brown, 241 Ark. 452, 408 S.W.2d 504 (1966); Monette Road
       Improvement Dist. v. Dudley, 144 Ark. 169, 222 S.W. 59 (1920). Accordingly, we
       will consider issuing the writ in this case.




                                                  13
                                     Cite as 2016 Ark. 22

Prairie Implement, 311 Ark. at 202–03, 844 S.W.2d at 300 (emphasis supplied).1

       Our holding in Prairie Implement could not be clearer—a writ of prohibition is the

proper method to challenge improper venue, unless the resolution of that issue depends on

disputed facts. What is more, this court expressly reaffirmed this practice in Steve Standridge,

supra, where we said,

                Issuance of a writ of prohibition is limited in most instances to cases in
       which there is a complete lack of jurisdiction in the trial court of the subject
       matter of litigation and there is no other way to halt the proceedings. Monroe
       Auto Equipment Co. v. Partlow, 311 Ark. 633, 846 S.W.2d 637 (1993). This
       Court, however, has a long history of granting the writ in favor of a party as to
       whom venue is improperly laid. We characterize the venue issue as one of
       jurisdiction of the person, the improper assertion of which, in that instance,
       justifies issuance of a writ of prohibition. That tradition and the reasons for it
       are reported and explained in Prairie Implement Co. v. Circuit Court of Prairie
       County, 311 Ark. 200, 844 S.W.2d 299 (1992).

Steve Standridge, 321 Ark. at 333, 900 S.W.2d at 956–57. See also Boatmen’s Nat’l Bank of Ark.

v. Cole, 329 Ark. 209, 947 S.W.2d 362 (1997) (citing Prairie Implement as the case explaining

this court’s tradition of issuing writ of prohibition where venue is improper). Until today’s

decision, our opinions reflect this court’s settled and clear understanding that the writ is an

appropriate means to contest venue.

       The majority’s logic is flawed. Particularly confusing is its statement, without citation

to authority, that “[n]ot every case of improper venue implicates jurisdiction.” However, as

discussed at length above, we have said time and again that a circuit court’s erroneous and

improper assertion of venue is grounds for issuing the writ. Our law could not be more plain.

       1
         In Prairie Implement, although we entertained the writ, we ultimately declined to issue
it because the grounds asserted before us in the petition were not raised or ruled upon in the
circuit court.

                                               14
                                     Cite as 2016 Ark. 22

In an additional, yet vain, effort to support its position, the majority cherry picks a few from

the multitude of this court’s decisions concerning the writ and venue. I will discuss each in

turn.

        The majority cites Farm Bureau Mutual Insurance Co. of Arkansas, Inc. v. Southall, 281
Ark. 141, 661 S.W.2d 383 (1983), for the proposition that “a writ of prohibition is not the

proper remedy for the failure of a circuit court to grant a motion to dismiss.” However, the

majority takes this statement entirely out of context. The opinion reveals that this court was

referring to the argument in the petition for writ of prohibition claiming error in the denial

of a motion to dismiss on the ground that the complaint failed to state facts upon which relief

could be granted. Accordingly, and correctly, this court did not address the denial of the

motion to dismiss on that basis because it is not a proper subject of the writ. Consequently,

the Southall court “limit[ed] [its] review to the issue of jurisdiction, which does include the

matter of venue.” Southall, 281 Ark. at 144, 661 S.W.2d at 385. In considering the writ, we

reviewed the pleadings and the relevant venue statutes, determined that two of the statutes

could apply to the cause of action, and denied the writ because both of those statutes placed

venue in the court where the action was pending. Southall is by no means authority for the

majority’s position. Rather, it is a reflection of this court’s practice to determine the merits

of the question whether venue is proper.

        Next, the majority refers to Arkansas Game and Fish Commission v. Mills, 371 Ark. 317,

265 S.W.3d 760 (2007), which it touts as an example of a case where this court denied the

writ of prohibition because jurisdiction was not wholly lacking and the remedy of appeal was


                                              15
                                     Cite as 2016 Ark. 22

available. In that case, the plaintiffs sued the Commission in White County seeking the

reformation of deeds relating to mineral interests in property located in White and Prairie

Counties. The Commission sought a writ of prohibition in this court, contending that suits

against it had to be filed in Pulaski County pursuant to a particular venue statute. After

reviewing the pertinent venue statutes in existence at that time and considering the merits of

the arguments raised, this court concluded that the case fit within an exception that allowed

an action to be brought in a county other than Pulaski County if the action could be filed in

another county pursuant to another venue statute. We denied the writ and held that venue

in White County was proper because another venue statute permitted suits affecting an

interest in real property to be filed in the county where the property was located. Notably,

this court did not say that the writ was not the appropriate means to test venue. On the

contrary, the opinion in that case is simply another example of our practice to determine

whether venue in a particular county is proper by means of the extraordinary writ. The same

can be said of our decision in Premium Aircraft, supra, which is also cited by the majority.

There, we granted the writ after considering the allegations in the complaint with respect to

the venue statute in question and upon determining the issue on the merits that venue did not

lie in the county where the lawsuit had been filed.

       The majority’s reliance on Centerpoint II, supra, is particularly unavailing. In its

opinion, the majority states that we granted the writ of prohibition in that case on the issue

of venue because jurisdiction in the circuit court was lacking based on Centerpoint Energy, Inc.

v. Miller County Circuit Court, 370 Ark. 190, 258 S.W.3d 336 (2007) (Centerpoint I), where this


                                              16
                                     Cite as 2016 Ark. 22

court held that the Arkansas Public Service Commission had exclusive jurisdiction over the

claims asserted by Arkansas customers. This statement made by the majority is either a

grievous misreading of the opinion in Centerpoint II, or worse, a deliberate perversion of the

holding in that case. Following the decision in Centerpoint I that jurisdiction of the claims of

the Arkansas customers lay exclusively before the Commission, Centerpoint moved in the

circuit court to dismiss for improper venue because, once the claims of the Arkansas customers

were dismissed, the only remaining plaintiff was a resident of Texas. Thus, Centerpoint

argued that venue in Miller County, Arkansas, was improper. The circuit court disagreed,

and Centerpoint filed, among other things, a petition for writ of prohibition in this court to

contest venue in Miller County. In Centerpoint II, this court granted the writ, but our

decision did not rest, as the majority states, on the holding in the prior appeal that the

Commission had exclusive jurisdiction. Instead, we granted the writ because no Arkansas

venue statute fixed venue in Miller County over claims brought by a plaintiff who was a

resident of the State of Texas.

       Clearly, the majority’s decision rests on infirm ground because the authorities cited in

the opinion do not support its position.        As I have said, and this court has openly

acknowledged, we have a long history and tradition of entertaining the writ of prohibition

to determine whether venue is proper. In effect, and by abruptly changing course, the

majority overrules scores of cases upon which this tradition was built and carried forward. See,

e.g., Bd. of Trustees v. Crawford Cty. Circuit Court, 2014 Ark. 60, 431 S.W.3d 851 (accepting

a petition for writ of prohibition contesting venue as a case but holding that the issue of venue


                                               17
                                    Cite as 2016 Ark. 22

was moot, based on the decision in a companion case, that the defendant enjoyed sovereign

immunity); Centerpoint II, supra (granting a writ of prohibition for improper venue); Kinder

Morgan Texas Pipeline, L.P. v. Circuit Court of Miller Cty., 372 Ark. 358, 276 S.W.3d 242

(2008) (issuing the writ because venue was improper); Mills, supra (denying the writ because

venue was proper); Premium Aircraft, supra (granting the writ for improper venue); Harkey,

supra (granting the writ for lack of venue); Willis, supra (granting the writ because venue was

not proper); Henderson Specialties, supra (denying the writ because respondent pled adequate

facts to support venue); Milligan, supra (denying the writ because venue was proper); Bristol-

Meyers Squibb Co. v. Saline Cty. Circuit Court, 329 Ark. 357, 947 S.W.2d 12 (1997) (granting

the writ for improper venue); Boatmen’s Nat’l Bank, supra (denying the writ where venue was

proper); Ford, supra (denying the writ because venue was proper); Steve Standridge, supra

(granting the writ for improper venue); Evans Indus. Coatings, Inc. v. Chancery Court of Union

Cty., 315 Ark. 728, 870 S.W.2d 701 (1994) (granting the writ for improper venue); Prairie

Implement, supra (adhering to precedent that the writ is the proper means to challenge venue

but denying the writ because the grounds asserted in the petition were not raised below); Ark.

Bank & Trust Co. v. Erwin, 300 Ark. 599, 781 S.W.2d 21 (1989) (denying the writ because

venue was proper); Griffin, supra (recognizing that the writ will issue when a lower court

without venue is about to act); Benton Window & Door, Little Rock Div., Inc. v. Garrett, 290
Ark. 244, 718 S.W.2d 438 (1986) (denying the writ where venue was proper); Wilson-Pugh,

Inc. v. Taylor, 289 Ark. 102, 709 S.W.2d 93 (1986) (granting the writ because venue was

improper); FirstSouth, F.A. v. Yates, 286 Ark. 82, 689 S.W.2d 532 (1985) (granting the writ


                                              18
                                    Cite as 2016 Ark. 22

because venue was not proper); Porter Foods, supra (denying the writ because the venue

question turned on a finding of fact); Southall, supra (denying the writ because venue was

proper); Shelter Mut. Ins. Co., supra (granting the writ where venue was improper); Hartje,

supra (granting the writ for improper venue); Beatty, supra (granting the writ where venue was

improper); Frank A. Rogers & Co. v. Whitmore, 275 Ark. 324, 629 S.W.2d 293 (1982)

(denying the writ because venue was proper); Taylor v. Partain, 267 Ark. 476, 591 S.W.2d 653

(1980) (granting the writ where venue was not proper); Am. Sav. & Loan Ass’n v. Enfield, 261
Ark. 796, 551 S.W.2d 552 (1977) (denying the writ because venue was proper); Philco-Ford

Corp. v. Holland, 261 Ark. 404, 548 S.W.2d 828 (1977) (granting the writ where application

of the venue statute to a foreign corporation was deemed unconstitutional); Willis Shaw Frozen

Express v. Digby, 260 Ark. 284, 538 S.W.2d 706 (1976) (granting the writ where venue was

improper); Carney v. Cummings, 258 Ark. 362, 524 S.W.2d 623 (1975) (granting the writ

because venue was not proper); Forrest City Mach. Works, Inc. v. Colvin, 257 Ark. 889, 521
S.W.2d 206 (1975) (denying the writ because venue was proper); Doyle v. Williams, 251 Ark.
797, 475 S.W.2d 170 (1972) (granting the writ where venue was improper); Sw. Bell Tel. Co.

v. Roberts, 246 Ark. 864, 440 S.W.2d 208 (1969) (granting the writ where venue was not

proper); Ark. Valley Indus., Inc. v. Roberts, 244 Ark. 432, 425 S.W.2d 298 (1968) (granting the

writ where venue was wrongly placed); Evans Labs., Inc. v. Roberts, 243 Ark. 987, 423 S.W.2d
271 (1968) (granting the writ where venue was improper); Int’l Harvester, supra (granting the

writ because venue was not proper); Belford v. Taylor, 241 Ark. 220, 406 S.W.2d 868 (1966)

(denying the writ where the resolution of the venue question depended on disputed facts);


                                              19
                                   Cite as 2016 Ark. 22

Murry v. Circuit Court of Saline Cnty., 230 Ark. 132, 320 S.W.2d 940 (1959) (same); Nw.

Motors, Inc. v. Creekmore, 229 Ark. 755, 318 S.W.2d 614 (1958) (granting the writ for

improper venue); Hicks v. Wolfe, 228 Ark. 406, 307 S.W.2d 784 (1957) (granting the writ

where venue was not proper); Coley, supra (denying the writ because resolving the venue issue

depended on disputed facts); Se. Constr. Co. v. Wood, 223 Ark. 325, 265 S.W.2d 720 (1954)

(denying the writ because venue was proper); Se. Constr. Co. v. Wood, 223 Ark. 328, 265
S.W.2d 722 (1954) (same); Am. Republic Life Ins. Co. v. Cummings, 218 Ark. 888, 239 S.W.2d
10 (1951) (granting the writ where venue was improper); E. Tex. Motor Freight Lines, Inc. v.

Wood, 218 Ark. 211, 235 S.W.2d 882 (1951) (denying the writ because venue was proper);

Sims v. Toler, 214 Ark. 732, 217 S.W.2d 928 (1949) (granting the writ where venue was not

proper); Twin City Lines, Inc. v. Cummings, supra (denying the writ where the venue question

depended on disputed facts); Gen. Motors Acceptance Corp. v. Purkins, 204 Ark. 229, 161
S.W.2d 398 (1942) (denying the writ where venue was proper); McCain v. Hammock, 204
Ark. 163, 161 S.W.2d 192 (1942) (denying the writ because venue was proper); Chicago, Rock

Island & Pac. Ry. v. Bone, 203 Ark. 1067, 160 S.W.2d 51 (1942) (denying the writ where

venue was proper); Gocio v. Seamster, 203 Ark. 944, 160 S.W.2d 197 (1942) (denying the writ

because venue was proper); Norton v. Purkins, 203 Ark. 586, 157 S.W.2d 765 (1942) (granting

the writ where venue was improper); Mo. Pac. R.R. Co. v. Kincannon, 203 Ark. 76, 156
S.W.2d 70 (1941) (denying the writ where venue was proper); Terminal Oil Co. v. Gautney,

202 Ark. 748, 152 S.W.2d 309 (1941) (granting the writ because venue was improper); Viking

Freight Co. v. Keck, 202 Ark. 656, 153 S.W.2d 163 (1941) (denying the writ where venue was


                                             20
                                    Cite as 2016 Ark. 22

proper); Coca-Cola Bottling Co. v. Kincannon, 202 Ark. 235, 150 S.W.2d 193 (1941) (denying

the writ because venue was proper); Fort Smith Gas Co. v. Kincannon, 202 Ark. 216, 150
S.W.2d 968 (1941) (granting the writ where venue was improper); Grayson v. Garratt, 192
Ark. 47, 90 S.W.2d 500 (1936) (denying the writ because venue was proper); W. Union Tel.

Co. v. Bush, 191 Ark. 1085, 89 S.W.2d 723 (1935) (granting the writ because venue was

improper); Meeks v. Waggoner, 191 Ark. 189, 85 S.W.2d 711 (1935) (denying the writ where

venue was proper); Mo. Pac. R.R. Co. v. Henry, 188 Ark. 530, 66 S.W.2d 636 (1934)

(granting the writ because venue was not proper); Williams v. Priddy, 188 Ark. 137, 64
S.W.2d 553 (1933) (granting the writ where venue was improper); Pac. Mut. Life Ins. Co. v.

Toler, 187 Ark. 1073, 63 S.W.2d 839 (1933) (recognizing that the writ is the appropriate

remedy to test venue but denying the writ because the question of venue was waived);

Leonard v. Henry, 187 Ark. 75, 58 S.W.2d 430 (1933) (granting the writ because venue

improper); Crow v. Futrell, 186 Ark. 926, 56 S.W.2d 1030 (1933) (denying the writ where the

placement of venue depended on disputed facts); Drainage Dist. No. 7, Poinsett Cty. v.

Hutchins, 184 Ark. 521, 42 S.W.2d 996 (1931) (denying the writ because venue was proper).

       In each of these decisions, this court examined the pleadings to determine the true

character of the action, reviewed the competing venue statutes at issue, and we have either

granted the writ because venue was improper or denied it because venue was proper or turned

on disputed facts. The majority is simply wrong to say that the petition presently before us

represents an unwarranted expansion of the use of the writ. On the contrary, this case is

merely the latest in a long line of decisions where, with the approval of this court, the writ


                                             21
                                     Cite as 2016 Ark. 22

is considered a proper means to challenge venue. In Prairie Implement, supra, this court both

explained and confirmed the settled practice of entertaining the writ on questions of venue,

speaking of adherence to precedent, which is reflected in the foregoing decisions that I have

mentioned. In the face of such a well-developed body of the law, I am compelled to remind

the majority of the policy behind stare decisis, which is to lend predictability and stability to

the law. See Miller v. Enders, 2013 Ark. 23, 425 S.W.3d 723. There is a strong presumption

of the validity of prior decisions, and it is necessary, as a matter of public policy, to uphold

previous decisions unless great injury or injustice would result. Id. In matters of practice,

adherence by a court to its own decisions is necessary and proper for the regularity and

uniformity of practice, so that litigants may know with certainty the rules by which they must

be governed in conducting their cases. McCutchen v. City of Fort Smith, 2012 Ark. 452, 425
S.W.3d 671. Precedent governs until it gives a result so patently wrong, so manifestly unjust,

that a break becomes unavoidable. Couch v. Farmers Ins. Co. 375 Ark. 255, 289 S.W.3d 909

(2008). In tossing these cases aside, the majority does not explain why its denouncement of

our settled and long-held practice that spans decades is necessary.

       In the present case, the respondents filed suit in Faulkner County as the county of the

petitioner’s principal office pursuant to Arkansas Code Annotated section 16-55-213(a)(2)(B)

(Repl. 2005). In seeking the writ of prohibition, petitioner asserts that the allegations

contained in the respondents’ complaint sound in trespass and nuisance which, being local in

nature as operating on the lands in question, must be brought in White and Van Buren

Counties, where the properties are located, under Arkansas Code Annotated section 16-60-


                                               22
                                     Cite as 2016 Ark. 22

101(4) (Repl. 2005). Alternatively, the petitioner contends that the respondents stated claims

for personal injuries and that, even accepting that characterization, venue also lies in White

and Van Buren Counties pursuant to Arkansas Code Annotated section 16-60-112(a) (Repl.

2005).2    Further, the petitioner argues that the application of section 16-60-112(a) is

mandatory even if the defendant is a corporation, citing Arkansas Bank & Trust Co. v. Erwin,

supra, and Colvin, supra.

       In the past, when determining whether the complaint lacks facts to support venue, this

court has endeavored to address the merits of the venue question presented by ascertaining

from the face of the complaint the character of the action and the primary right asserted. See,

e.g., Henderson Specialties, supra. Here, the majority holds that it need not decide whether

venue actually resides in Faulkner County. According to the majority, it is enough that there

is some conceivable basis for the placement of venue in the county where the respondents

chose to file suit. Stated another way, the majority has determined that it will not decide the

merits of the question whether venue properly lies in Faulkner County. However, it is this

court’s fundamental duty to give effect to the legislative purpose set by the venue statutes.

Centerpoint II, supra; Premium Aircraft, supra; Quinney v. Pittman, 320 Ark. 177, 895 S.W.2d 538

(1995). See also Meeks, 191 Ark. at 189, 85 S.W.2d at 711 (recognizing that “[t]he Legislature,


       2
        The General Assembly made changes to our venue laws with the passage of Act 830
of 2015, which became effective on July 22, 2015. The parties in this case do not mention
or discuss the provisions of the new act or the effect, if any, that the revisions may have on
the present controversy. Cf. Fort Smith Gas Co. v. Kincannon, supra (granting the writ of
prohibition and holding that venue statutes, being procedural in nature, are to be applied
retroactively, even as to cases that are properly filed under a repealed statute, unless the new
act contains a savings clause).

                                              23
                                    Cite as 2016 Ark. 22

however, prescribes the venue of actions and . . . with the wisdom of its action in such

matters, the courts have nothing to do”). Moreover, as explained in great detail above, the

majority’s decision is out of step with our settled practice of entertaining the writ and

determining where venue properly lies. This court should resolve the merits of the venue

question before us, as guided by our caselaw. For all these reasons, I dissent.

       WYNNE, J., joins.

       PPGMR LAW, PLLC, by: G. Alan Perkins and Kimberly D. Logue, for petitioner.

      Deal, Cooper & Holton PLLC, by: Timothy R. Holton and John R. Holton, for
respondents.




                                             24